Citation Nr: 0208374	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  98-19 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased initial rating for the 
service-connected arthritis of the right 3rd digit, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a tendon injury to the 4th and 5th 
digits of the right hand, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in September 1997 by 
the RO.  

In a November 1999 rating decision, the RO granted service 
connection and assigned a noncompensable rating for arthritis 
of the right third finger, effective on October 3, 1997.  

Then, in a March 2000 rating decision, the RO assigned a 10 
percent rating for the service-connected arthritis of the 
right third finger, effective on May 21, 2001.  

The Board notes that the veteran, in October 1997, made 
references to claims concerning all of his fingers and about 
his 2nd finger in a November 1998 statement.  As these 
matters have not been developed for appellate review, they 
are referred to the RO for the appropriate action.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained.  

2.  The veteran's service-connected arthritis of right 3rd 
digit is shown to have likely been manifested by a functional 
limitation consistent with no more than favorable ankylosis 
since the filing of his claim of service connection.  

3.  The veteran's service-connected residuals of a tendon 
injuries to the right 4th and 5th digits are shown to have 
been manifested by a functional limitation consistent with no 
more than favorable ankylosis, but additional disability 
manifested by mild paresthesia due to nerve damage is also 
demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 10 
percent, but not higher, for the service-connected arthritis 
of the right 3rd digit have been met since the date of the 
grant of service connection.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.49, 
4.71a, including Diagnostic Codes 5003, 5226 (2001).  

2.  The criteria for the assignment of a rating higher than 
10 percent for the service-connected residuals of a tendon 
injury to the 4th and 5th digits of the right hand manifested 
by ankylosis are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.49, 
4.71a, including Diagnostic Code 5223 (2001).  

3.  The criteria for the assignment of a separate rating of 
10 percent, but not more, for the service-connected residuals 
of a tendon injury to the 4th and 5th digits of the right hand 
manifested by nerve damage have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.124a including Diagnostic Code 8616 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board points out that there has 
been a significant change in the law during the pendency of 
this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, the VCAA eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duties to notify and 
assist.  

The record shows that the claimant was notified of the RO's 
decisions. The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and notice letters, as 
well as the RO's May 2001 VCAA development letter, informed 
the claimant of the information and evidence needed to 
substantiate his claim.  Thus, VA has met its duty of 
informing the claimant.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained all referenced information and 
evidence.  The RO also scheduled multiple VA examinations in 
response to each of the veteran's claims of a right hand 
injury.  

The Board finds, after a careful review of these examination 
reports, that they are adequate for properly evaluating the 
veteran's claims.  The claimant has not referenced any 
unobtained or obtainable evidence that might aid his claim.  
Thus, VA has met its duty of assisting the claimant.  

For the reasons previously set forth, the Board finds that 
the claimant has been given ample opportunity to provide 
evidence and argument in support of his claims, and 
determines that the directives of VCAA have been complied 
with regarding VA's duties to notify and to assist him.  No 
prejudice results from the Board's adjudication of this claim 
on the merits.  

Historically, the veteran was granted service connection for 
the residuals of a tendon injury to the 4th and 5th digits of 
the right hand in a May 1955 rating decision, currently 
evaluated as 10 percent disabling.  

The veteran filed his claim of service connection for a 
disability involving the right third finger on October 3, 
1997.  

Service connection for the arthritis of the 3rd digit of the 
right hand was granted in a November 1999 rating decision.  A 
noncompensable rating was assigned, effective on October 3, 
1997.  

In a March 2002 rating decision, the RO assigned a 10 percent 
rating for the service-connected arthritis of the right third 
digit, effective on May 21, 2001.  

The veteran submitted a claim for increase in June 1997.  The 
report of a private medical examination of the same date 
showed that the veteran had well-healed scars, but that his 
sensation was decreased in the 4th and 5th digit and assessed 
the veteran with a possible digital nerve injury.  The 
examiner noted that no treatment was required and that the 
veteran would continue to use his right hand as he had in the 
past.  

The August 1997 VA examination report shows that the 
veteran's right hand grip was 4/5 when compared to the left, 
and that he complained of numbness and tingling sensation.  
He was assessed with residual weakness and paresthesia.  

The report of the July 1999 VA examination report shows that 
the veteran had no light touch sensation in his 5th digit and 
diminished light touch sensation in the 3rd and 4th digits.  
The veteran was able to bring the 3rd and 4th distal 
interphalangeal joint [DIP] to within 1/2 inch of his palm.  
The veteran was assessed with moderate range of motion of his 
5th digit's DIP, while he was found to have a limited range 
of motion of this 4th digit's DIP.  His 3rd digit was assessed 
with marked degenerative joint disease.  

The examiner also determined that there was no functional 
loss of right hand due to pain, except if a small object 
needed to be grasped very hard, such as a baseball bat, but 
also noted that the veteran had played baseball.  His 
functional loss due to pain would be less than 3 percent, 
most likely less than 1 percent loss.  

A VA examination report dated on May 21, 2001 shows that 
there was decreased sensation in the right hand, with the 
right 5th finger appearing swollen.  The veteran was assessed 
with status post laceration of the fingers with residual 
weakness, numbness, and deformity and degenerative changes 
middle finger.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected residuals of a tendon injury 
to the 4th and 5th digits of the right hand is rated under 
Diagnostic Code 5223 which states that favorable ankylosis of 
the ring and little finger warrants a 10 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5227 (2001).  

The 3rd digit is rated under 5003-5226 for ankylosis of the 
middle finger and evaluated as 10 percent disabling.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules are observed: (1) ankylosis of both the MCP 
and PIP joints, with either joint in extension or in extreme 
flexion, will be rated as amputation; (2) ankylosis of both 
the MCP and PIP joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis; 
(3) with only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable; and (4) with the thumb, the carpometacarpal 
joint is to be regarded as comparable to the MCP joint of 
other digits.  38 C.F.R. § 4.71a, see also 38 C.F.R. § 4.71.  

A careful review of the record shows that the veteran's 
service-connected fingers of the right (major) hand are 
limited in motion to within 2 inches of the palm; thus, the 
respective ratings on the basis of the demonstrated favorable 
ankylosis are for application in this case.  

The Board notes that the RO has rated the veteran's middle 
finger disability as 10 percent disabling as ankylosis of any 
other finger under Diagnostic Code 5227; however, the Board 
determines that the correct Diagnostic Code for the middle 
finger is 5226.  Butts v. Brown, 5 Vet. App. 532 (1993); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In addition, based on its review of the medical evidence, the 
Board finds that the currently assigned 10 percent rating for 
the service-connected right third finger arthritis is likely 
shown to be for application since the date of the initial 
grant of service connection.  

The Board finds in this regard that the demonstrated 
limitation of function is appropriately rated.  There is no 
evidence of unfavorable ankylosis, or a higher compensable 
functional limitation, as noted by the record.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  

However, the Board does find that a separate 10 percent 
evaluation for the equivalent of mild damage of the ulnar 
nerve of the right hand under Diagnostic Code 8616 is 
warranted, as the evidence clearly shows impaired sensation 
of the 4th and 5th digit of the right hand, which has been 
alternatively assessed as a possible digital nerve injury, 
paresthesia and numbness.  

As the evidence shows residuals that are wholly sensory, a 
mild rating is the highest rating available in this case.  
See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (while 
pyramiding is to be avoided it is possible to have separate 
and distinct manifestations from the same injury permitting 
two different disability ratings).  



ORDER

An increased rating of 10 percent, but not higher, for the 
service-connected arthritis of the right 3rd digit is for 
application since the date of the grant of service 
connection, subject to the regulation controlling 
disbursement of VA monetary benefits.  

An increased rating for the service-connected residuals of a 
tendon injury to the 4th and 5th digits of the right hand on 
the basis of ankylosis, greater than 10 percent, is denied.  

A separate rating of 10 percent, but not more, for the 
service-connected injury residuals to the 4th and 5th digits 
of the right hand on the basis of nerve damage is granted, 
subject to regulations controlling disbursement of VA 
monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

